Citation Nr: 0008871	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  96-42 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for service-connected 
left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from December 1945 to December 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1993 rating decision from the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to an increased 
evaluation for service-connected left shoulder disability.  

In February 1998, the Board remanded the veteran's claim for 
further development to include obtaining medical treatment 
records and a VA examination. 


FINDING OF FACT

The veteran's service-connected left shoulder disability is 
manifested by almost complete functional loss, marked 
weakness, significant deltoid atrophy, and markedly limited 
range of motion.  


CONCLUSION OF LAW

The manifestations of the service-connected left shoulder 
disability do not warrant a rating in excess of 40 percent.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5201, 5202, 5203 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

In May 1948, the veteran filed an initial claim for VA 
benefits for dislocation of his left shoulder.  By rating 
decision in September 1950, the RO granted service connection 
for recurrent subluxation of the left shoulder with a 
noncompensable evaluation, effective from May 10, 1948, and a 
20 percent evaluation, effective from September 8, 1950.  By 
rating decision in December 1977, the RO granted an increased 
evaluation of 40 percent, effective from August 31, 1977.  
In February 1993, the veteran reported that his condition had 
worsened and requested re-evaluation.  

A VA examination was conducted in April 1993.  The veteran 
reported pain in his left shoulder with loss of range of 
motion.  A 20-centimeter surgical scar was noted over the 
apex of the left shoulder.  A diagnosis of status post 
surgical repair redislocation of the left shoulder was 
reported.  X-ray examination revealed a deformity of the 
humerus compatible with old trauma and degenerative changes.  
On orthopedic examination, it was noted that the veteran was 
right handed.  The veteran stated that he injured his left 
shoulder during service and had developed recurrent 
subluxation or dislocation since that time.  He underwent 
surgical stabilization in 1980 or 1981, and the shoulder had 
not dislocated since that time.  The veteran reported chronic 
pain and limitation of motion, worse with lifting, carrying, 
or working overhead.  Range of motion testing revealed 
flexion of 70/110 degrees, abduction of 75/80 degrees, 
internal and external rotation of 70 degrees, with rather 
significant pain on all motion.  The examiner noted 
tenderness to palpation over the shoulder and deltoid atrophy 
with a giving way weakness secondary to complaints of left 
shoulder pain.  The examiner provided an impression of 
degenerative disease of the left shoulder with history of 
recurrent subluxation and dislocation, post-operative 
surgical stabilization.  

In February 1998, the Board remanded the veteran's claim for 
further development to include obtaining medical treatment 
records and a VA examination.  In April 1998, the RO 
requested that the veteran identify all medical personnel 
and facilities, from which he received treatment for his 
service-connected left shoulder disability since April 1993.  

A VA examination was conducted in October 1998, and the 
examiner noted review of the veteran's claims file.  Physical 
examination revealed significant deltoid atrophy, marked 
weakness on strength testing, and markedly limited range of 
motion.  Active range of motion testing revealed flexion of 
35 degrees, abduction of 30 degrees, internal rotation of 40 
degrees, and external rotation of 0 degrees.  The veteran had 
rather significant pain and guarding on motion and 
generalized tenderness to palpation.  X-ray examination 
revealed severe arthritic degenerative changes with joint 
space narrowing, sub-articular sclerosis, and sub-articular 
cyst formation.  The examiner provided an impression of 
degenerative disease of the left shoulder with a history of 
recurrent subluxation/dislocation, post-operative surgical 
stabilization with marked pain and limitation of motion.  The 
examiner noted that the veteran demonstrated marked weakness, 
very painful motion, excess fatigability, incoordination, and 
almost complete functional loss of the shoulder.  

A VA orthopedic consultation was performed in April 1999.  
The veteran reported complaints of left shoulder pain, which 
woke him at lease once per night.  Range of motion testing 
showed forward flexion to 10 degrees, external rotation of 0 
degrees, and internal rotation to left pocket.  The examiner 
noted much pain with movement of the shoulder and some 
shoulder girdle muscle weakness.  X-ray examination showed 
severe degenerative joint disease of both shoulders, left 
worse than right.  The veteran was scheduled for left 
shoulder arthroplasty.  

In June 1999, the veteran underwent left shoulder 
arthroplasty and reconstruction of the shoulder joint.  By 
rating decision in September 1999, the RO granted an 
increased evaluation of 100 percent for the veteran's 
service-connected left shoulder disability, effective from 
June 16, 1999, to July 31, 2000.  


II. Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

The Board recognizes that the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court"), in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45 
(1999).  The provisions contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
Id.

Under the Schedule, evaluation in excess of 40 percent for 
the minor arm is warranted for nonunion of the humerus (false 
flail joint), with an evaluation of 50 percent, and for loss 
of head of the humerus (flail shoulder), with an evaluation 
of 70 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  
There are no schedular criteria for an evaluation in excess 
of 40 percent for limitation of motion or dislocation of the 
minor shoulder.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5201, 5203.  The Board notes the veteran's almost complete 
functional loss of the left shoulder.  However, even the 
severe limitation of motion, atrophy, and weakness noted on 
VA examination in October 1998, does not warrant an 
evaluation in excess of 40 percent.  

Prosthetic replacement of the shoulder joint warrants a 100 
percent evaluation for one year following implantation of the 
prosthesis.  A 50 percent evaluation is warranted for chronic 
residuals consisting of severe, painful motion or weakness in 
the affected (minor) extremity.  Intermediate degrees of 
residual weakness, pain, or limitation of motion are rated by 
analogy to Diagnostic Codes 5200 and 5203, with a minimum 
rating of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5051.  The Board notes that the RO has indicated that a 40 
percent evaluation will be reinstated, effective August 1, 
2000.  Re-evaluation of the veteran's service-connected left 
shoulder condition should be conducted at the end of 
the one-year post-operative period for evaluation under 
Diagnostic Code 5051, as there is no way for the RO to 
currently determine what the residual disability will be at 
that time.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order for the veteran's service-connected 
left shoulder disability.  That provision provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  The evidence in this case fails to show that the 
veteran's service-connected back condition causes marked 
interference with his employment, or that such has in the 
past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.  38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbation or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as missing time from work or requiring periodic medical 
attention are clearly contemplated in the schedule and 
provided for in the evaluations assigned herein.


ORDER

Entitlement to an evaluation in excess of 40 percent for 
service-connected left shoulder disability prior to June 16, 
1999, is denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 
- 7 -


- 7 -


